THOMPSON COBURN LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 August 5, 2010 EDGARCORRESPONDENCE Linda B. Stirling, Esq. U.S. Securities and Exchange Commission 450 5th Street, NW, 5-6 Washington, DC20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Ms. Stirling: We are enclosing Post-Effective Amendment No. 146 to the registration statement on Form N-1A of Unified Series Trust in respect of its series, IMS Capital Value Fund, the IMS Strategic Income Fund and the IMS Dividend Growth Fund (collectively, the “Funds”). The primary purpose of this filing is to add a new Summary Prospectus for each Fund and to add additional disclosure in the SAI required by SEC Release No. IC-29092. All other sections contain information substantially similar to the currently effective prospectus and SAI for the Funds. We will submit a 485(b) filing for the Funds marked to show revisions made in response to the Staff’s comments and to include audited financial highlights, annual performance information and other necessary information.The Funds’ new prospectus is due by September 30, 2010.We would greatly appreciate your assistance in meeting this deadline. We look forward to receiving your comments. If you have any questions, please contact me at (314) 552-6295. Sincerely, THOMPSON COBURN LLP By:/s/ Dee Anne Sjögren
